Title: From Alexander Hamilton to Tench Coxe, [12 January 1794]
From: Hamilton, Alexander
To: Coxe, Tench


[Philadelphia, January 12, 1794]
Dr Sir
My whole supply of Cash having been exhausted in the advance on account of Mr. Church—if you can spare it for some days I will thank you for 300 dollars of the proceeds of the Note by way of loan till I can make some further arrangements.
Yrs
A Hamilton
Jany. 12
Are not some of the British West Indies open to our vessels at this time? Which of them
Tench Coxe Esqr
